Exhibit 10.1 THIS AGREEMENT(the "Agreement") is made as of this1st day of April, 2013 BETWEEN VINCE VELLARDITA ("Employee”); and SEVEN ARTS ENTERTAINMENT INC. a Nevada corporation (the "Company") which for purposes of this Agreement shall mean the Company and its Affiliates (as defined below). WHEREAS, (A) Company desires to engage Employee as its President and Managing Director and Chairman of its Board of Directors and Employee desires to accept such engagement. (B) To secure Employee's services, the parties hereto desire to enter intothis Agreement. NOW, THEREFORE, IT IS HEREBY AGREED as follows: 1. Services. Employment. During the Term (as defined be­low), the Company engages Employee to perform such servicesas the Company may from time to time reasonably request on behalf of itself or its Affiliate consistent with Employee's stature and experience in the motion picture industry, at such locations as the Company shall reasonably request consistent with its reasonable business needs (the "Services"), it being agreed that Employee's principal residence shall be and remain in Tampa, Florida.For purposes of this Agreement, "Affiliates" shall mean, as to anyper­son, any other person controlled by, controlling or under common control with, directly or indirectly, such person. “Person" shall mean any individual, corporation, partnership, limitedliability company, joint venture, association, joint-stock company, trust, unincorporated organization or government or other agency or political subdivision thereof, or any other entity. Ownership of Properties. The Company shall exclusively own all rights (including, without limitation, all copyrights therein and all renewals and extensions thereof) throughout the universe, in perpetuity, now known or hereafter devised, in and to any material and/or ideas written, suggested or submitted by Employee during the Term and all other results and proceeds of the Services (the "Properties"). All of such services and the results and proceeds thereof, including without limitation, the Properties and rights referenced herein (all such material, services and the results and proceeds thereof being referred collectively herein as the “Material”), rendered by Employee hereunder were and/or will be created by Employee as a “work-made-for-hire” specially ordered or commissioned by Company, with Company being deemed the sole author of the Material and the sole and exclusive owner of all rights in and to the Material.To the extent, if at all, the Material may be determined not to be a “work-made-for-hire”, all of the above-referenced rights in it shall be deemed transferred and assigned to Company by this Agreement.Without limiting the generality of the foregoing, these rights shall include all motion picture, television, radio, dramatic, musical, publication and other rights in and to the Properties, including the sole and exclusive right to photograph and record the same with or without dialogue, music and other sounds synchro­nously recorded, and to perform, exhibit, distribute, reproduce, transmit, broadcast or otherwise communicate the same and/or motion picture, dramatic or other versions or adaptations thereof, theatrically, non-theatrically and/or by means of television, radio, the legitimate stage and/or any other means now known Or hereafter devised and to manufacture, publish and vend printed and/or recorded versions or adaptations thereof, either publicly or privately and for profit or otherwise. The Company and its licensees and assigns shall have the right to adapt, change, revise, delete from, and to and/or rearrange the Properties or any part thereof written or submitted by Employee, to combine the same with other works to any extent and to change or substitute the title thereof, and in this connection employee hereby waives any rights commonly referred to “moral rights" of authors. Employee agrees to execute and deliver to the Company such assignments or other, instruments as the Company may require from time to time to evidence its ownership of the results and proceed as of Employee's services; provided, however, that nothing in this Agreement shall be deemed in any manner to restrict or qualify Employee's ownership of or right to exploit Employee's personal memoirs or the rights of Employee under any separate screenwriting agreement between Company or its predecessors and Employee. Term. The term of this Agreement (the "Term”) shall commence as of the date hereof and shall end on April 1, 2016unless extended or sooner termi­nated in accordance with the provisions of this Agree­ment. Commitment. Employee shall dedicate no less than 40 hour per week the Services.The parties hereto acknowledge that Employee's performance and Services hereunder are of a special, unique, unusual, extraordinary and intellectual character, which gives them peculiar value, the loss of which cannot be reason­ably or adequately compensated in an action at law for damages, and thata breach by Employee of the terms hereof (including without limitation this Paragraph and Paragraph 1.7 hereof) will cause the Company irreparable injury. Employee agrees that the Company is entitled to injunctive and other equitable relief to prevent a breach or threatened breach of this Agreement, which shall be in addition to any other rights or remedies to which the Company may be entitled. 1 Notwithstanding anything to the con­trary stated in this Agreement, Employee may acquire and/or retain, and take custom­ary actions to maintain and preserve Employee's ownership of: (1) securities of any corporation that are registered under Sections 12(b) or 12(g) of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), and that are publicly traded as long as Employee is not part of any control group of such corpora­tion; (2) any securities of a partnership, trust, corporation or other person so long as Employee remains a passive investor in that entity and does not become part of any con­trol group thereof and so long as such entity is not, directly or indirectly, in competition with the Company; (3) any corporations now owned or con­trolled by Employee directly or indirectly including without limitation Transferors; and (4) securities of the Company. Power and Authority. Employee shall be President and Chairman of the Board of Directors of the Company (the "Board"). Employee shall report only to the Board. The Company may from time to time appoint Employee to one or more offices of the Company. Employee agrees to accept such offices if consistent with his stature and experience and with the type of one or more of its offices with the Company previously held by Employee.Upon execution of this Agreement, the Company will appoint Employee the Chairman, Chief Executive Officer, President, and Treasurer to a newly formed subsidiary to be named Seven Arts Music and Television, Inc. In the event that, after the Effec­tive Date, Company is a party to any merger or combination involving an Affiliate, Employee shall be the President of the surviving entity in such transaction or, in the event of a consolidation or similar transaction with an Affiliate, the ultimate parent of Company. In addition to such power and authority described in the Company’s bylaws, the Employee will evaluate all private capital raising options presented to the Company as well as oversee the Company’s stock ledger. The Employee will manage the public company filing process, including appointing professionals for such filings. Confidentiality. Employee acknowledges that in furnishing his Services to the Company, he will, through the Term, come into close contact with many confidential affairs of the Company, including informa­tion about costs, profits, markets, sales, products, key personnel, pricing policies, operational methods, techni­cal processes, other business affairs and methods, plans for future development and other information not readily available to the public. Employee further ac­knowledges that the business of the Company is international in scope, that its products are marketed through­out the world, that the Company competes in nearly all of its business activities with other organization; that are or could he located in nearly any part of the world and that the nature of Employee's Services, position and expertise are such that he is capable of competing with the Company from nearly any location in the world. In recognition of the foregoing, Employee and agrees that he will: A.keep secret all material confidential matters of the Company that are not otherwise in the public domain and will not intentionally disclose them to anyone outside of the Company, either during or after the Term, except (i) with the Company’s written consent,(ii) any disclosure required in a legal or administrative proceeding or otherwise required by law, with which, absent a protective order, Employee believes, in good faith, he is legally obligated to comply; and (iii) any disclosure made by Employee in connection with any legal proceedings between the Company and him.With respect to the disclosure described in clause (ii) of the immediately preceding sentence, Employee agrees to give notice of the request for disclosure to the Company in order for the Company, at its expense, to seek an appropriate protective order against such disclosure; and B.deliver promptly to the Company, on termination of the Term or at any other terms the Company may so request, at the Company's expense, all memoranda, notes, records, reports and other documents (and all copies thereof) (collectively, "Company Materials") relating to the Company's business that Employee obtained while employed by, or otherwise serving or acting on behalf of, the Company that Employee may then possess or have under his control other than (i) any Company Materials which Employee has received in his capacity as a shareholder of the Company, (ii) any Company Materials or portions thereof that consist exclusively of information which is in the public domain, and (iii) any Company Materials which consist of names, addresses, telephone numbers and other contact information for any Persons involved in the entertainment industry. Indemnification. Employee shall be entitled through the Term to the benefit of the indemnification provisions contained on the date hereof in the bylaws of the Company and any applicable Bylaws of any Affiliate, notwithstanding any future changes therein, to extent permitted by applicable law at the time of the assertion of any liability against the Company or any Affiliate, as the case may be. 2 2.
